Citation Nr: 1752690	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for left diaphragm palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In March 2011, the Veteran testified before the undersigned at a hearing at the RO.  A transcript of that hearing is of record. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the claim of entitlement to an increased rating for left diaphragm palsy.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to an increased rating for left diaphragm palsy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017). 

In a July 2017 statement, the Veteran withdrew the appeal regarding the claim for entitlement to an increased rating for left diaphragm palsy.  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding that issue on appeal.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an increased rating for left diaphragm palsy and the appeal of that issues is dismissed.


ORDER

The appeal for entitlement to an increased rating for left diaphragm palsy is dismissed.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


